NO. 07-03-0235-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                    JUNE 7, 2005
                           ______________________________

                                  TERRY RAY BENDER,

                                                                  Appellant

                                               v.

                                  THE STATE OF TEXAS,

                                                       Appellee
                         _________________________________

              FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                       NO. 7499-A; HON. HAL MINER, PRESIDING
                         _______________________________

                                Memorandum Opinion
                          _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Terry Ray Bender (appellant) appeals from an order revoking his probation. His two

issues concern the authority of the trial court to enter the order after his probationary period

expired and the court formally discharged him from probation. We affirm the order of

revocation.

       As for the matter of revoking probation after the probationary period expired,

authority holds that a trial court may do so if two conditions are met. They consist of the

State moving to revoke and obtaining the issuance of a warrant or capias before the

period’s end. Ex parte Donaldson, 86 S.W.2d 231, 233 (Tex. Crim. App. 2002). At bar, it
is undisputed that the motion to revoke was filed and a capias was issued before

September 25, 2002, the date on which appellant’s community supervision was to lapse.

The conditions of Donaldson having been satisfied, the trial court had jurisdiction to rule on

the motion after September 25, 2002. Thus, this issue is overruled.

         As to the allegation that the trial court lacked authority to rescind a prior order

discharging appellant from probation and, thereafter, grant a timely motion to revoke, we

find the argument insufficiently briefed.1                In short, appellant cited neither direct nor

analogous authority to support his contention.2                        Furthermore, when an appellant

inadequately briefs an issue, the reviewing court has the authority to overrule it. See

Rhoades v. State, 934 S.W.2d 113, 119 (Tex. Crim. App. 1996) (overruling the point due

to inadequate briefing). Moreover, failing to cite either direct or analogous authority in

support of a contention is an example of inadequate briefing. See e.g., id. Given that lack

of citation by appellant in support of this particular contention, we overrule it as well.

         Accordingly, the judgment revoking appellant’s community supervision is affirmed.3



                                                               Per Curiam

Do not publish.




         1
         The trial court signed on November 5, 2002, an order discharging appellant from probation.
How ever, an order vacating the Novem ber 5 th decree a nd a judgme nt revoking ap pellan t’s com mu nity
supervision were signe d on De cem ber 5, 2002, and M ay 14, 2003, respec tively.

         2
          We do not consider appellant’s reference to Ex parte Donaldson, 86 S.W.2d 231 (Tex. Crim. App.
2002) as e ither direct or analogous sup port for this particular issue . This is s o be cau se it did not purpo rt to
address a situation wherein the court previously executed an order discharging the appellant from probation.
No r doe s he argu e that Donaldson actually applies to the specific question before us.

         3
         W e make no comment on wh ether this issue may b e addressed via habeas corpus pu rsuant to article
11.07 of the Texas Code of Criminal Procedure.

                                                          2